DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
		The examiner has removed the 112(a) rejection to claims 27, 34 and 40 and has removed the double patenting rejection to claims 21-26, 28-33 and 35-39.
Terminal Disclaimer
The terminal disclaimer filed on 8/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,929,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21 (claim 30 is similar in scope), the prior art doesn’t teach:  a shared last-level cache coupled with the CPU and the GPU, the shared last-level cache to cache data corresponding to respective memory accesses to the shared virtual address space by the CPU and the GPU.
Regarding claim 37, the prior art doesn’t teach:  sharing a region of memory between a central processing unit (CPU) and a graphics processing unit (GPU) on a same die, the GPU and CPU having a shared virtual address space within the region of the memory; and accessing data within the region of the memory by the CPU and the GPU, wherein at least a portion of the region of the memory is mapped within a page table associated with the GPU, wherein accessing data with the region of the memory by the CPU and the GPU includes accessing the data within a last-level cache shared by the CPU and the GPU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ASARO US20160364334A1, DAY US20040249995A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612